Citation Nr: 1615102	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  06-10 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from December 1977 to December 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, that granted service connection for left and right hip sprain with a noncompensable rating. 

The case was most recently before the Board in May 2013.  At that time, the Board decided the propriety of the assigned ratings for the Veteran's bilateral hip disability.  In that decision the Board noted that the issue of TDIU had been denied in an April 2010 rating decision, but nonetheless assumed jurisdiction over the matter in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board then remanded the issue of TDIU for further development.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude her from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A standard December 2013 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

As for VA's duty to assist, the Veteran's service, VA, and records from the Social Security Administration (SSA) have been obtained and are in the claims file.  The SSA records were obtained pursuant to the Board's May 2013 remand.

In addition, the Vetera was afforded a VA examination in June 2013 also pursuant to the Board's remand.  The Board has reviewed the examination report and finds that it is adequate because the examiner reviewed the evidence; discussed the Veteran's pertinent medical history and current complaints; physically examined the Veteran; and provided a detailed rationale in support of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Thus, VA's duty to assist has been met.  


II.  TDIU

	Background and Legal Criteria

The Veteran avers that she is unable to work, and reports that she last worked in 1997.  She is currently service connected for the following disabilities:

40 percent	tibial stress fracture with patellofemoral pain syndrome, left knee
30 percent	patellofemoral pain syndrome, chondromalacia, and osteoarthritis, right knee
20 percent	left thigh neuropathy associated with left hip sprain
10 percent	left hip sprain associated with tibial stress fracture with left knee patellofemoral pain syndrome 
10 percent	right hip sprain associated with right knee patellofemoral pain syndrome, chondromalacia and osteoarthritis

combined evaluation for compensation:	80 percent since June 1, 2005

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

When the percentages requirement is met, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).
Facts and Analysis

The Veteran was last gainfully employed in 1997 (although she was minimally employed as a crossing guard as of 2002), and she has at least one disability rated as 40 percent disabling (left knee tibial stress fracture with patellofemoral pain syndrome), and additional disabilities for a combined disability rating of 80 percent rating.  She therefore meets the schedular criteria set forth in 38 C.F.R. § 4.16(a).  The issue then is whether her service-connected disabilities alone are of sufficient severity to produce unemployability.  

Preliminarily, the Board further notes that while the Veteran has been determined by SSA to be disabled as of 1992.  This was based primarily on her psychiatric disorder; and she is not service connected for any psychiatric disability, so this information does not weigh in favor of the claim.  SSA also referenced multiple physical disabilities, only one of which is service connected; that of right knee disability.

Additionally, on VA examination in June 2013, the examiner, who duly noted that the Veteran had worked as a drafter, a security guard, on an assembly line, and as a crossing guard before ceasing all work in 1997, averred that while the Veteran's service-connected disabilities make heavy physical labor difficult they would not keep her from doing sedentary work.  In reaching this conclusion, he pointed out that although the Veteran had a 40 percent rating for right knee extension her bilateral knee range of motion was normal during the 2013 examination.  He also noted that the Veteran had nonservice-connected disorders of the thoracolumbar spine, right elbow, and right hand, and discussed their impact on the Veteran's employability, and afterwards reiterated that "her service connected disabilities do not prevent her from working."

The Board finds this assessment of the Veteran's employability to be persuasive, particularly as it was based on a contemporaneous physical examination of the Veteran, and because the examiner discussed the Veteran's occupational history with the Veteran and queried the Veteran for her own impression of her barriers to employment, which she averred was her psychiatric condition.  Moreover, it is consistent with prior VA medical opinions.  See, e.g., the February 1996 VA examiner's opinion: "the Veteran would appear to be able to perform average employment in a sedentary civil occupation;" the August 2005 VA examiner's opinion that the Veteran's patellofemoral knee syndrome impacts occupational functioning because it limits activities involving running, climbing up and downstairs, kneeling and squatting; the August 2008 VA examiner's opinion that "daily activities of lifting and carrying are no longer able to be done because of disability of both lower extremities;" and the July 2009 VA examiner's opinion that the Veteran "can do limited activities and has to rest multiple times due to pain in hip and knee area."  This comports with the 2013 VA examiner's opinion that the Veteran can do sedentary work.

In consideration of the evidence, the Board finds that the Veteran's service-connected disabilities do not preclude her from securing or following a substantially gainful occupation.  Although there are some physical limitations, the Veteran would be able to secure or follow an occupation, even if sedentary, based on her educational and vocational history.  Moreover, although there are even additional physical limitations and psychiatric limitations, they are the result of nonservice-connected disabilities that are not for consideration.

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected disabilities, singularly or in combination, are not of sufficient severity so as to preclude substantially gainful employment, and the reasonable doubt doctrine consequently does not apply.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).



ORDER

A TDIU is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


